Calhoon, J.,
delivered the opinion of the court.
Edwards was taken into custody by the sheriff on a warrant by the governor for his arrest and delivery to an agent of the governor of Alabama for extradition to that state on a charge of burglary. This charge involves his personal presence there. He was refused discharge, and appeals.
The warrant of arrest for extradition is in the usual form. Mississippi has no statute allowing bail in such cases, either pending trial or on appeal. Some states have. Ours expressly denies it. Code 1906, § 2446; Ex parte Wall, 84 Miss., 783; 38 South., 628; 3 Fed. St. Ann., p. 87. It can make no difference under the statute whether or not the offense was bailable in the state of its commission. That is the place to get it.
The executive warrant for rendition is prima facie evidence in all cases that the governor was in possession of the facts giving the legal basis of his action. Ex parte Devine, 74 Miss., 715; 22 South., 3; 3 Fed. St. Ann., p. 85. And, if he had not, the person arrested must show it, as he might easily do. We decline to enlarge the scope of the Devine case.
The executive warrant is in all eases prima facie evidence, also, that the person arrested is a fugitive from justice; and the fact that he is in this state after the crime charged in Alabama makes him such a fugitive within the meaning of the *628federal statute. 3 Fed. St. Ann., p. 80; Barranger v. Baum, 103 Ga., 465; 30 S. E., 524; 68 Am. St. Rep., 113, and notes.
The presiding judge below properly excluded testimony of an alibi. That is for the Alabama court on the trial; it being a defense on the merits.
It must be noted that there is no question that Edwards is the identical man wanted by Alabama. Neither is there a pretense that the process was resorted to in fraud, or for the accomplishment of private ends. The governor would have heard any objections as to these, and countermanded his warrant, if satisfied of either, as we make not the slightest doubt. Certain it is that no such questions are disclosed in this record. If there were, we do not say the courts might not consider them.

Affirmed.